EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Rejoin claims 6-10 and 16-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Conrad (US 2014/0237762) in view of Xia (US 2017/0119225) and Demirtas (US 2016/0270613) does not include a surface cleaning apparatus comprising an inverted cyclone comprising a cyclone fluid inlet, a cyclone air outlet [located at the lower end of the cyclone] comprising a treated air outlet conduit, a liquid blocking collar on the outer surface of the treated air outlet conduit, the liquid blocking collar at an elevation below an inlet of the treated air outlet conduit and above the cyclone fluid inlet, as recited in claims 1 and 11, because the collar would be located above the inlet of the treated air outlet conduit [because it would be part of element 50 of Fig. 21 of Conrad]. Also, the collar provided by Demirtas does not necessarily provide the collar located radially inwardly from a cyclone sidewall by a distance that is at least equal to the [horizontal] width of the cyclone fluid inlet because various options for the width of the collar are available.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723